                                                                  •      «:·••   t:a:t1 >k r :



                                                                       . SDNY
                                                                  !jiJSDC                              .
                                                                  J. DOCU~•-IBNT
                                                                  ft ELECTRONICALLY FILED
                                                                  1·; DOC#:
UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                     UoATEFILED:                    ,j~)Aw
                                                                                                    ~- _
 UNITED STATES OF AMERICA
                                                               PROTECTIVE ORDER
                v.
                                                                      19 Cr. 913 (SHS)
 MARTIN ROSS,
  a/k/a "Blue,"
 MIKALTARIQ LEAHR,
  a/k/a "Homeboy," and
 DESTINY ROMERO,
  a/k/a "Lucky,"

                Defendants.


       Upon the application of the United States of America, Geoffrey S. Berman, United States

Attorney for the Southern District of New York, Assistant United States Attorney Jacob R.

Fiddelman, of counsel, for an order limiting the dissemination of any and all discovery produced

in connection with the above-captioned case (the "Discovery"), which contains sensitive

information regarding third parties, it is hereby ORDERED that:

        I.     Discovery shall not be disclosed by the defendants or defense counsel, including

any successor counsel ("defense counsel") other than as set forth herein, and shall be used by

defense counsel and the defendants solely for the purpose of defending this criminal action and, as

to defendant Mikal Tariq Leahr, defending the criminal action originating under docket number

19 Mag. 9723 (the "Criminal Cases").

       2.      The defendants and defense counsel are precluded from disseminating the disks

containing the Discovery, and any and all printouts and/or digital versions of the Discovery (and

any copies and/or screenshots) to anyone beyond the defendants who have appeared in the action,

defense counsel, investigative, secretarial, clerical, and paralegal personnel employed full-time or

part-time by the defendants' counsel, independent expert witnesses, investigators, or advisors
retained by the defendants' counsel in connection with this action, and other prospective witnesses

and their counsel, to the extent deemed necessary by defense counsel, for the purpose of defending

the Criminal Cases, and such other persons as hereafter may be authorized by the Court upon

motion by the defendants.

       3.      The defendants and defense counsel are precluded from disseminating the disks

containing the Discovery, and any and all printouts and/or digital versions of the Discovery (and

any copies and/or screenshots) to any named defendant who has not yet been apprehended or any

such defendant's counsel.

       4.      The defendants and defense counsel are precluded from using any disks containing

the Discovery, and any and all printouts and/or digital versions of the Discovery (or any copies or

screenshots) for any purpose other than defending the Criminal Cases.

       5.      The defendants and defense counsel must destroy or return the disks containing the

Discovery, and any and all printouts and/or digital versions of the Discovery (including all copies),

at the conclusion of the trial of this matter or when any appeal has terminated and the judgment

has become final, subject to defense counsel's obligation to retain client files under the Rules of

Professional Conduct.



                                 [Remainder intentionally blank]




                                                 2
       6.        The provisions of this Order shall not terminate at the conclusion of this criminal

prosecution, and the Court will retain jurisdiction to enforce this Order following termination of

the case.


Dated: New York, New York
       January 9, 2020



       GEOFFREY S. BERMAN                                COUNSEL FOR
       United States Attorney                            MIKAL TARIQ LEAHR
       for the Southern District of New York



    By: , /       7~----                              By:
                                                                       ~-
                                                            ----------+--+--
            JJ'ob R. Fiddelman                                 ·sa K. Cabrera, Esq.
            Assistant United States Attorney                Peggy Cross-Goldenberg, Esq.
                                                            Federal Defenders of New York, Inc.



       COUNSEL FOR
       DESTINY ROMERO




   By·~
       -~




UNITED STATES DISTICT JUDGE




                                                  3
